     Case 2:20-cv-00115-PLM-MV ECF No. 7 filed 08/18/20 PageID.13 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

DARRIN FOSTER,

                     Petitioner,                   Case No. 2:20-cv-115

v.                                                 Honorable Paul L Maloney

HEIDI WASHINGTON et al.,

                     Respondents.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Petitioner’s application for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

              IT IS FURTHER ORDERED that Petitioner’s request for preliminary injunctive

relief is DENIED as moot.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:    August 18, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
